DISMISS and Opinion Filed August 19, 2021




                                  S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00643-CV

                    STUART G. HAGLER, Appellant
                                V.
             TIM MCNICKLE AND ROBERT YODER, Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-19161

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Because appellant no longer wishes to pursue this interlocutory appeal, he has

filed a motion to dismiss. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

210643F.P05
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

STUART G. HAGLER, Appellant              On Appeal from the 14th Judicial
                                         District Court, Dallas County, Texas
No. 05-21-00643-CV        V.             Trial Court Cause No. DC-20-19161.
                                         Opinion delivered by Chief Justice
TIM MCNICKLE AND ROBERT                  Burns. Justices Molberg and Smith
YODER, Appellees                         participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees TIM MCNICKLE AND ROBERT YODER
recover their costs of this appeal from appellant STUART G. HAGLER.


Judgment entered August 19, 2021




                                   –2–